923 F.2d 26
136 L.R.R.M. (BNA) 2310
EASTERN AIR LINES, INC., Plaintiff-Appellant,v.INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACEWORKERS, AFL-CIO, et al.;  Air Line PilotsAssociation, International, et al.,Defendants-Appellees.
Nos. 1064, 1068, Dockets 90-5074, 90-5076.
United States Court of Appeals,Second Circuit.
Argued Jan. 14, 1991.Decided Jan. 14, 1991.

William G. Ballaine, New York City (Mark S. Landman, Amy Gallent, William Edelson, Siff, Rosen & Parker, P.C., of counsel), for plaintiff-appellant.
Mark D. Schneider, Washington, D.C.  (Laurence Gold, Walter Kamiat, Joseph Guerrieri, Jr., Richard Ruda, Martha Walfoort, of counsel), for defendants-appellees International Ass'n of Machinists and Aerospace Workers, AFL-CIO, et al.
(Peter Herman, Stephen Presser, Thomas N. Ciantra, Cohen, Weiss & Simon, New York City, of counsel), for defendants-appellees Air Line Pilots Ass'n, Intern., et al.
Prior report:  S.D.N.Y., 121 B.R. 428.
Before OAKES, Chief Judge, WALKER, Circuit Judge, and WEXLER, District Judge.1
PER CURIAM:


1
Affirmed on the authority of Brotherhood of R.R. Trainmen, Enterprise Lodge, No. 27 v. Toledo, Peoria & W.R.R., 321 U.S. 50, 64 S.Ct. 413, 88 L.Ed. 534 (1944), and on the basis of the opinion of Judge Sand in the district court.  Appellant's motion to extend the stay of Judge Sand's order, granted by this court on November 20, 1990, is denied.



1
 Of the Eastern District of New York, sitting by designation